—Judgment unanimously affirmed. Memorandum: Defendant’s contention that Supreme Court failed to instruct the jury properly on accessorial liability is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Upon our review of the record, we conclude that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment *949of Supreme Court, Erie County, LaMendola, J.—Robbery, 2nd Degree.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.